PER CURIAM:
Ivander James, Jr., a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition and denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. James v. Stansberry, No. 3:10-cv-00380-JAG, 2011 WL 2471034 (E.D. Va. June 20) & 2011 WL 4828841 (Oct. 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.